

117 S770 IS: Handgun Purchaser Licensing Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 770IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Van Hollen (for himself, Mr. Blumenthal, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize for a grant program for handgun licensing programs, and for other purposes.1.Short titleThis Act may be cited as the Handgun Purchaser Licensing Act.2.FindingsCongress finds as follows:(1)In 2019, 91.3 percent of firearm homicides in the United States in which a firearm type was specified were committed with a handgun.(2)Research by top national experts show that—(A)adoption of handgun purchaser licensing laws are associated with significant reductions in firearm-related homicides; and(B)repeal of handgun purchaser licensing laws are associated with significant increases in firearm-related homicides.(3)Research on the effects of the adoption of a handgun purchaser licensing law in Connecticut in 1995 showed—(A)a 27.8-percent reduction in the rate of firearm homicide; and(B)a 32.8-percent reduction in firearm suicide rates.(4)Published research has shown that the repeal of a handgun purchaser licensing law in Missouri in 2007 was associated with—(A)a 47.3-percent increase in the rate of firearm homicide; and(B)a 23.5-percent increase in firearm suicide rates.(5)In States that have had effective handgun purchaser licensing laws for decades, such as Connecticut, Massachusetts, New Jersey, and New York, the vast majority of firearms traced to crimes originated in States that do not have handgun purchaser licensing laws, which supports the need for handgun purchaser licensing laws in every State.(6)Research has shown that States with handgun purchaser licensing laws export far fewer firearms for criminal use in other States than States that lack handgun purchaser licensing laws.3.Grant program authorized for handgun licensing(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:PPHandgun licensing grant program3061.DefinitionIn this part, the term handgun has the meaning given the term in section 921(a) of title 18, United States Code.3062.Grant program(a)In generalThe Attorney General may award grants to States, units of local government, and Indian tribes for the development, implementation, and evaluation of handgun purchaser licensing requirements.(b)Program authorizedFrom the amounts appropriated to carry out this part, and not later than 90 days after such amounts are appropriated, the Attorney General shall award grants, on a competitive basis, to eligible applicants whose applications are approved under subsection (c) to assist such applicants in implementing and improving handgun purchaser licensing programs.(c)ApplicationTo be eligible to receive a grant under this part, a State, unit of local government, or Indian tribe shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including—(1)a description of the law that the applicant has enacted to require a license for any purchase of a handgun, including a description of any exemptions to such law; and(2)a description of how the applicant will use the grant to carry out or improve its handgun purchaser licensing program.(d)Eligibility requirementsTo be eligible for a grant under this part, an applicant shall have in effect a handgun purchaser licensing law that includes the following requirements:(1)With respect to an individual applying for a handgun license or permit—(A)the individual shall be—(i)not less than 21 years old; and(ii)a citizen or national of the United States or an alien lawfully admitted for permanent residence (as those terms are defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)));(B)the individual shall apply for the handgun purchaser license or permit at a law enforcement agency in the State in which the individual resides;(C)the individual shall reapply for the handgun purchaser license or permit after a period not longer than 5 years; and(D)the individual shall, in connection with the application for the handgun purchaser license or permit—(i)submit to a background investigation and a criminal history check, as established by the State, which shall ensure, at a minimum, that the individual is not prohibited from possessing a firearm under section 922(g) of title 18, United States Code; and(ii)submit fingerprints and photographs.(2)An individual who is prohibited from possessing a firearm under section 922(g) of title 18, United States Code, may not be issued a handgun purchasing license or permit.(e)Use of fundsGrant funds awarded under this part shall be used to improve the handgun purchaser licensing program of the grant recipient..(b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:(29)There are authorized to be appropriated such sums as may be necessary to carry out part PP..